330 So. 2d 100 (1976)
Peter CASTELLANOS and Leyda Castellanos, Appellants,
v.
HIALEAH-MIAMI SPRINGS FIRST STATE BANK, a Florida Banking Corporation, Appellee.
No. 75-456.
District Court of Appeal of Florida, Third District.
March 23, 1976.
Rehearing Denied April 27, 1976.
A.M. Schwitalla, Miami, for appellants.
Taylor, Brion, Buker, Hames & Greene and Arnaldo Velez, Miami, for appellee.
Before PEARSON, HENDRY and NATHAN, JJ.
PER CURIAM.
Appellants, defendants and counterplaintiffs below, appeal a final judgment of the trial court in favor of appellee, plaintiff and counterdefendant below. Also, appellants appeal from an order of the trial court denying their motion for a rehearing.
On January 24, 1975, after a nonjury trial, the trial court entered a final judgment in favor of appellee on its complaint for damages and against appellants on their counterclaims. Appellee's complaint was predicated upon appellants' failure to pay an installment when due on a security agreement  retail installment sale contract.
It is a well settled principle that a judgment of the trial court is generally presumed to be correct. Correlatively, the one who asserts error on appeal has the burden of showing it. Such burden can only be met by making reversible error clearly, definitely, and fully to appear. Failure to meet the burden impels the conclusion that there is no error in the record and the judgment appealed must be affirmed. See Leggett v. Seaboard Coast Line R. Co., Fla.App. 1969, 221 So. 2d 16; *101 Garner v. Gulf Federal Sav. & Loan Asso., Fla.App. 1969, 218 So. 2d 192, and 2 Fla. Jur., Appeals § 316 and the cases cited therein.
We have considered the record, all points in the briefs, and arguments of counsel in the light of the controlling principles of law, and have concluded that no reversible error has been demonstrated. Therefore, for the reasons stated and upon the authorities cited, the final judgment and order appealed are affirmed.
Affirmed.